Citation Nr: 0514086	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of a post-traumatic left knee sprain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from September 1968 
to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for residuals of a post-traumatic left knee sprain 
and assigned a noncompensable rating, effective May 30, 2002.  

In his January 2003 substantive appeal, the veteran requested 
that he be scheduled for a videoconference hearing before a 
Veterans Law Judge.  He was scheduled for a videoconference 
hearing in March 2004.  However, in February 2004, he 
submitted a statement indicating that he wished to withdraw 
his request for a hearing and have his appeal considered on 
the record.  

In September 2004, the Board remanded the case for further 
development.  In a January 2005 rating decision, the RO 
granted a 20 percent rating for residuals of a post-traumatic 
left knee sprain, effective May 30, 2002.  The veteran 
continued to disagree with the rating assigned.  

The Board notes that in the September 2004 remand, the Board 
also referred the issue of entitlement to service connection 
for left leg neuropathy, claimed as due to the injury in 
service, to the RO for adjudication.  A review of the file 
reveals that the issue remains unadjudicated.  It is again 
referred for appropriate development.  The issue will not be 
addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.



2.  The veteran's residuals of a post-traumatic left knee 
sprain are manifested by episodes of pain, effusion and 
tenderness; there is no X-ray evidence of arthritis in the 
left knee joint and no objective findings of instability of 
the knee.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for residuals of a post-traumatic left knee sprain have not 
been met during the rating period on appeal.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5258 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

The increased initial rating issue on appeal was first raised 
in a notice of disagreement submitted in response to the RO's 
notice of its decision granting service connection for 
residuals of a post-traumatic left knee sprain.  VA's General 
Counsel has held that, if, in response to notice of its 
decision on a claim, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  However, 
if a claimant has not received any notice of the VCAA in 
regard to the initial claim, then the requirements of section 
5103(a) must be met.  See VAOPGCPREC 8-03.  Here, the 
veteran's claim was initially adjudicated in October 2002 
after the veteran was provided a VCAA notice letter in June 
2002.  This letter apprised the veteran of the information 
and evidence necessary to substantiate his claim for service 
connection, informed him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf, and advised him to send any evidence in his 
possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (2004), and the duty to notify provisions need not be 
issued again.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment and 
examination reports, and VA examination reports.  In 
September 2004, the veteran submitted a statement indicating 
that he had no further evidence to submit.  The Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the issue addressed in this decision.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to the 
issue addressed in this decision.  

II.  Increased Initial Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2004).  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board notes that this case addresses the 
assignment of an initial rating for disability following an 
award of service connection for residuals of a post-traumatic 
left knee sprain.  In such cases, the rule from Francisco, 
supra, is not applicable.  Rather, at the time of an initial 
rating, as noted in the Introduction above, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
the Board will review the medical evidence of record as it 
pertains to the disability at issue from the date of the 
initial rating evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002).  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2004).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2004).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2004).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes which provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 was not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14, if 
there is evidence of additional disability.  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of these codes pertaining to limitation of 
motion, there is no additional disability for which a rating 
may be assigned.  VAOPGCPREC 23-97.  A similar approach to 
other diagnostic codes, which do not involve limitation of 
motion, should be utilized.  VAOPGCPREC 9-98.  

Osteoarthritis established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is X- ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  In addition, if occasional 
incapacitating exacerbations are also demonstrated, a 20 
percent rating will be assigned. These ratings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, including Note 1 
(2004).  

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2004).  

The veteran's left knee disability is characterized as 
residuals of a post-traumatic left knee strain, and it is 
currently rated 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  This diagnostic code provides that 
semilunar, dislocated cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2004).  This is the maximum rating available under 
that diagnostic code.  

Impairment of the knee manifested by recurrent subluxation or 
lateral instability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability is assigned a 10 percent disability 
rating.  Moderate recurrent subluxation or lateral 
instability warrants a 20 percent disability rating.  A 
30 percent disability rating requires that the recurrent 
subluxation or lateral instability be severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).  

A 20 percent rating may also be assigned when flexion of the 
leg is limited to 30 degrees or extension is limited to 15 
degrees.  A rating in excess of 20 percent is warranted when 
flexion is limited to 15 degrees or less, or extension is 
limited to 20 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2004).  Full range of motion of the knee is 
measured from 0 degrees extension to 140 degrees in flexion.  
38 C.F.R. § 4.71, Plate II (2004).  

The veteran's service medical records show that he injured 
his left knee in April 1969.  He hit the knee while loading a 
gun and then complained of pain and marked tenderness and 
swelling over the medial aspects of the tibia.  An x-ray did 
not reveal any fracture of dislocation.  The impression was a 
probable tear of the medial collateral ligament.  He was 
placed on a temporary profile for traumatic synovitis of the 
left knee.  Upon separation examination in July 1970, he was 
found to have pain, swelling, and instability in the left 
knee.  

Upon VA examination in October 2002, the veteran gave a 
history of being struck with a recoiling 105 barrel on the 
outside of his left knee in service.  He had sudden swelling 
and pain in the knee.  He was treated with physical therapy 
and discharged.  Presently, he complained of a moderate 
amount of pain in the left knee with concomitant numbness 
over the outside of the knee.  Clinical evaluation revealed 
that the veteran was fully ambulatory with no semblance of a 
limp.  He did not require an ambulatory aid.  There was no 
gross swelling or mal-alignment in the left knee.  Range of 
motion was 5 degrees from full extension with flexion to 
135 degrees.  Range of motion did not appear to be 
uncomfortable.  There was no instability in the left knee.  
There was slight crepitation on patellar motion.  Range of 
motion did not change with repetitive bending of the knee.  
An X-ray was unremarkable.  The impression was post-traumatic 
left knee strain.  

Upon VA examination in December 2004, the veteran reported 
that he stood at least eight hours a day at his current job.  
He wore a Neoprene sleeve on his left knee to decrease the 
swelling.  He had had pain in the knee for the past two and a 
half years, with intermittent swelling and numbness in his 
thigh.  He experienced pain while walking, standing, and 
climbing stairs.  He also complained of intermittent 
catching, muscle spasms, locking of the knee, popping, and 
clicking.  He was unable to use a treadmill anymore or to 
ride a bike.  He continued to hunt though.  Clinical 
evaluation revealed that there was 5 degrees of valgus in 
both knees.  There was no evidence of injury or surgery on 
the skin and no notable atrophy.  He had 5/5 strength in the 
quadriceps, extensor hallucis longus, anterior tibialis, and 
gastroc soleus complex.  There was mild effusion in the left 
knee, with approximately 10 cc of fluid.  He had full 
extension to 0 degrees and flexion to 130 degrees, with pain 
at the lateral femoral condyle and lateral joint line.  He 
also had pain with both varus and valgus stressing in the 
lateral compartment and LCL area.  However, the knee was 
stable to varus and valgus stress, as well as to anterior and 
posterior stresses.  He had normal patellar glide with no 
apprehension.  Repetitive motion increased pain, but there 
was no increased weakness or incoordination.  Radiographs 
showed a slightly lateralized patella, as well as a slight 
narrowing of the medial joint space with mild varus 
angulation of the proximal tibia.  McMurray's sign was 
negative.  The impression was history of left knee injury 
with post-traumatic effusions.  There was no evidence of 
arthritis, either radiographically or clinically, no muscle 
atrophy, and no evidence or recurrent subluxation or lateral 
instability of the left knee.  The examiner commented that it 
was likely that the veteran had some sort of ligamentous or 
osteo condyle injury in service that caused the recurrent 
post-traumatic effusion and discomfort.  There were no other 
considerable objective signs other than lateral tenderness 
and mild effusion that resulted in any functional impairment 
due to pain attributed to the disability, and the knee 
disability did not render him unemployable.  

Based on the clinical evidence of record, the Board finds 
that that an increased rating is not warranted for the 
veteran's left knee disability at any time during the rating 
period.  The veteran is currently in receipt of the maximum 
rating available under Diagnostic Code 5258 for the residual 
disability associated with his left knee strain, which 
includes lateral tenderness, intermittent effusion, and pain.  
Furthermore, he has not been found to have subluxation or 
lateral instability in the knee.  In fact, his ligaments have 
consistently been shown to be intact.  Hence, a separate or 
increased rating under Diagnostic Code 5257 is not warranted.  
Additionally, since Diagnostic Codes 5257 and 5258 are not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45 are inapplicable.  See Johnson, supra.  

Moreover, the medical reports do not show documented X-ray 
evidence of arthritis and the veteran's range of motion of 
the left knee was not limited to the degree required for a 
rating in excess of 20 percent.  In fact, his range of motion 
was close to full.  Therefore, a separate rating for 
arthritis of the left knee may also not be assigned and the 
veteran is not entitled to a higher rating based on 
limitation of motion of the left leg.  See VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  Consequently, the Board concludes that 
neither separate nor higher ratings pursuant to Diagnostic 
Codes 5003, 5260 or 5261, are appropriate.  See also, 
VAOPGCPREC 9-04.  

The Board finds that the preponderance of the evidence is 
against the claim for an initial rating in excess of 20 
percent for residuals of a post-traumatic left knee strain 
during the rating period.  Therefore, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Alemany, supra.  

The Board has also considered whether an increased evaluation 
is warranted for the veteran's residuals of a post-traumatic 
left knee strain on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  However, the evidence of record does not 
demonstrate that the disability has resulted in a disability 
picture that is unusual and exceptional in nature.  There is 
no indication that the condition ever has required frequent 
hospitalization, or that the left knee disability alone 
markedly interferes with employment so as to render 
impractical the application of schedular standards.  
Accordingly, the Board finds that an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2004).  

The Board notes that the veteran's representative has argued 
in his Post-Remand Brief that the December 2004 VA 
examination was inadequate because the physician did not 
render a clear opinion or diagnosis about the veteran's left 
knee condition.  The Board disagrees.  The physician noted 
that the veteran's file was reviewed in conjunction with the 
examination.  Moreover, all of the inquiries that had been 
set out by the Board in the September 2004 Remand were 
adequately addressed for rating purposes and the physician's 
impression was that the veteran had post-traumatic residuals 
of a left knee ligament strain that had occurred in service.  
As such, the Board finds that another Remand is not 
necessary.  


ORDER

An initial rating in excess of 20 percent for residuals of a 
post-traumatic left knee sprain is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


